DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 2, 12 and 16 have been amended. 
		Claims: 3-11, 15, 17-19 and 21 have not been amended. 
		Claims: 1, 13-14 and 20 have been cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-12, 15-19 and 21 directed towards the limitations reciting “and wherein, when the battery saving operating mode is enabled the controller is configured to group two or more sensor output signals during the delay interval into a single batch of alert messages” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments filed 09/30/22 with regards to claims 2-12, 15-19 and 21 directed towards the limitations reciting “the controller is configured to enable a battery saving operating mode of the device upon which the controller is configured to delay, by a delay interval, generating and transmitting the alert message … wherein the delay interval comprises a predetermined time interval by which to delay transmission of the alert message” have been fully considered but they are not persuasive.    
 

APPLICANT’S ARGUMENTS:
The applicant argues that None of Borth, Vorhies or Barton describe or suggest operating in a battery saving mode or delaying generating and sending alert messages as recited by Applicant’s claim 2 and thus none of Borth, Vorhies or Barton whether taken alone or in combination disclose or suggest “the controller is configured to enable a battery saving operating mode of the device upon which the controller is configured to delay, by a delay interval, generating and transmitting the alert message … wherein the delay interval comprises a predetermined time interval by which to delay transmission of the alert message and wherein, when the battery saving operating mode is enabled the controller is configured to group two or more sensor output signals during the delay interval into a single batch of alert messages” (See pages 7-9 of Applicant’s Arguments filed on 09/30/22.

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  While the examiner agrees that newly amended limitations reciting “and wherein, when the battery saving operating mode is enabled the controller is configured to group two or more sensor output signals during the delay interval into a single batch of alert messages” are not taught by Borth, Vorhies or Barton, the examiner believes that the teachings of Borth does disclose the applicant’s argued limitations of “the controller is configured to enable a battery saving operating mode of the device upon which the controller is configured to delay, by a delay interval, generating and transmitting the alert message … wherein the delay interval comprises a predetermined time interval by which to delay transmission of the alert message” as will be apparent in the following explanations provided below. 
 
	The examiner directs the applicant to the highlighted portions of Borth, [0016], [0032]-[0034] seen below:

[0016] Pest control monitoring arrangement 22 includes a number of pest control device groups 30 that each may be installed at a different location to monitor/control one or more types of pests of interest. Each pest control device group 30 includes a pest control data collector 32 in a communication gateway 33, and several pest control devices 40. Gateway 33 interfaces with server 120 via computer network 24 and interfaces with pest control devices 40 via wireless Local Area Network (LAN) 36. Devices 40 each include a communication node 42 that collectively define network 36. Each device 40 includes bait 44 in the form of a pest-consumable material, lure, attractant, or the like; however, in other embodiments, an attractant, lure or other form of bait may be absent. The depicted embodiment of device 40 further includes pest sensor 46. 


[0032] Once network 36 is established, each pest control device 40 and gateway 32 perform certain operations on a routine basis. In one embodiment, each node 42 participating in network 36 has a low-power consumption sleep mode and at least one "awake" mode. For one form, the sleep mode is performed based on an internal sleep timer provided by controller 70, that allows the node 42 to significantly reduce its power consumption during idle periods and accordingly enables longer service life. For such a sleep mode, the transceiver 52 and/or other peripherals are typically turned off to conserve power.


[0033] After a designated time period has passed during sleep mode, a wake-up is triggered. In one form, a sleep timer is programmed to wake-up controller 70 every 100 milliseconds (10 times per second), and the operating logic, as defined at least in part by controller firmware, is divided into time-based tasks, some of which are executed every wakeup period (100 milliseconds) and others that are executed every tenth wakeup (1 second).


[0034] For this arrangement, the 100 millisecond tasks include sensor signal measurements and evaluation of such signals for possible action. In one particular variation, node 42 includes an internal, multi-channel 12-bit A/D converter for measuring analog signals from external sources over three different channels. One channel is used for pest sensor 46 input, a second channel is used for temperature sensor 74 input, and a third channel is connected to battery 64 to report on its status. The resulting digital values are stored in memory 72 and are compared against designated limits for LOW FAULT, LOW ALARM, LOW WARNING, HIGH WARNING, HIGH ALARM, and HIGH FAULT conditions. If any FAULT, WARNING, or ALARM condition is detected, an event message is provided for transmission to gateway 33 indicating the affected channel/source, condition (FAULT, WARNING, or ALARM), and the measured value. Any or all of these condition tests may be optionally disabled. Hysterisis can be applied to the condition tests to prevent multiple event messages from being prepared and transmitted during the pendency of the condition. Further, pest sensor 46 input may be processed as needed to reduce the likelihood of an undesired outcome due to noise, activity of a nontargeted pest in the vicinity of the sensor, or slow, gradual changes with temperature. These type of adjustments may be particularly desirable for a flexible resistance-type sensor like that is associated with trap 90.


As can be seen from the highlighted portions of Borth seen above, Borth, [0016] discloses several pest control devices 40 and device 40 each include a communication node 42 and Borth, [0032]-[0034] discloses each node 42 participating in network 36 has a low-power consumption sleep mode (i.e. reads on battery saving operating mode) and the sleep mode is performed based on an internal sleep timer that allows the node 42 to significantly reduce its power consumption during idle periods and accordingly enables longer service life and for such a sleep mode, the transceiver and/or other peripherals are typically turned off to conserve power and discloses after a designated time period (i.e. reads on delay interval) has passed during sleep mode, a wake-up is triggered to perform a time based task which are executed every wakeup period such as 100 milliseconds and discloses the 100 millisecond tasks include sensor signal measurements and evaluation of such signals for possible action and if any fault, warning or alarm condition is detected, an event message is provided for transmission (i.e. reads on generating and transmitting the alert message to the notification service) to the gateway which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the pest control device is put into a low power sleep mode for a predetermined time and the transmission of the alert message is delayed upon the wakeup period of 100 milliseconds and therefore reads on applicant’s argued limitations of “the controller is configured to enable a battery saving operating mode of the device upon which the controller is configured to delay, by a delay interval, generating and transmitting the alert message … wherein the delay interval comprises a predetermined time interval by which to delay transmission of the alert message”.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-8, 11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth et al. (US Patent Publication 2010/0134301 herein after referenced as Borth) in view of Vorhies et al. (US Patent Publication 2005/0097808 herein after referenced as Vorhies) and further in view of Mensinger et al. (US Patent Publication 2016/0232322 herein after referenced as Mensinger).

Regarding claim 2, Borth discloses:
 A device for electronic monitoring of an animal trap, (Borth, [0023] discloses a form of pest control device (i.e. reads on device) that integrates sensor 46 with snap-type of rodent trap (i.e. reads on animal trap) and member 46a is electrically coupled to circuitry 43 to provide a corresponding signal indicative of the triggering of the trap and rodent detection; Borth, Fig. 1 & [0017] discloses for pest control devices may be arranged to monitor a designated building, room, storage area or region from a pest of concern such as rodents, termites, bedbugs, and various pests).
the device comprising: a wireless transceiver electrically coupled to an antenna; (Borth, Fig. 2 & [0018] discloses a pest control device 40 includes circuitry that includes RF transceiver (i.e. reads on wireless transceiver) and communication antenna).
one or more sensors configured to detect one or more conditions of the animal trap and configured to generate one or more sensor output signals in response to the detected one or more conditions; a controller electrically coupled to the wireless transceiver and the one or more sensors, the controller configured to receive the one or more sensor output signals and in response to receiving the one or more sensor output signals, the controller is configured to (Borth, [0023] discloses rodent and/or pest control devices may include a pressure sensitive pad (i.e. reads on one or more sensor) to detect presence (i.e. reads on detect one or more conditions) and it should be appreciated that while pest presence is typically the detection goal, any activity/actuation (i.e. reads on detect one or more conditions) of sensor may be of interest for a given pest control scheme; Borth, Fig. 2 & [0021] discloses pest sensor is electrically coupled to controller to provide a corresponding signal indicative of pest presence and/or activity (i.e. reads on output signals) and multiple sensors may be utilized with inputs provided to controller and Fig. 2 shows that the controller is connected to the wireless communication circuit that includes the RF transceiver and also connected to the pest sensor.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that upon detection of the presence and/or activity by the sensor, the sensor generates the signal indicative of the presence and/or activity).
enable a battery saving operating mode of the device, upon which the controller is configured to delay, by a delay interval, generating and transmitting the alert message to the notification service, (Borth, [0032]-[0034] discloses each node 42 participating in network 36 has a low-power consumption sleep mode (i.e. reads on battery saving operating mode) and the sleep mode is performed based on an internal sleep timer that allows the node 42 to significantly reduce its power consumption during idle periods and accordingly enables longer service life and for such a sleep mode, the transceiver and/or other peripherals are typically turned off to conserve power and discloses after a designated time period (i.e. reads on delay interval) has passed during sleep mode, a wake-up is triggered to perform a time based task which are executed every wakeup period such as 100 milliseconds and discloses the 100 millisecond tasks include sensor signal measurements and evaluation of such signals for possible action and if any fault, warning or alarm condition is detected, an event message is provided for transmission (i.e. reads on generating and transmitting the alert message to the notification service) to the gateway; Borth, [0016] discloses several pest control devices 40 and device 40 each include a communication node 42.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the pest control device is put into a low power sleep mode for a predetermined time and the transmission of the alert message is delayed upon the wakeup period of 100 milliseconds).
wherein the alert message comprises (Borth, [0054] discloses as new events take place at sensors, the corresponding data (i.e. reads on alert message) is sent to server (i.e. reads on notification service) that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity (i.e. reads on alert information indicative of the one or more sensor output signals) and battery levels are dispatched to recipients; Borth, Fig. 1 & [0056] discloses for those sensors which by either its nature or customer interest require that event notification be nearly instantaneous, customers may choose to have notifications sent via e-mail, text message, fax or phone message via clients 122c and/or 122d; Borth, [0021] discloses pest sensor is electrically coupled to controller to provide a corresponding signal indicative of pest presence and/or activity (i.e. reads on output signals) and multiple sensors may be utilized with inputs provided to controller; Borth, [0034] discloses pest sensor input may be processed as needed to reduce the likelihood of an undesired outcome due to noise, activity of a nontargeted pest in the vicinity of the sensor or slow gradual changes with temperature; Borth, Fig. 2 & [0018] discloses a pest control device 40 includes circuitry that includes RF transceiver and communication antenna.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the controller would send the instantaneous notification via the RF transceiver upon reception of the pest presence and/or activity). 
wherein the delay interval comprises a predetermined time interval by which to delay transmission of the alert message(Borth, [0032]-[0034] discloses each node 42 participating in network 36 has a low-power consumption sleep mode (i.e. reads on battery saving operating mode) and the sleep mode is performed based on an internal sleep timer that allows the node 42 to significantly reduce its power consumption during idle periods and accordingly enables longer service life and for such a sleep mode, the transceiver and/or other peripherals are typically turned off to conserve power and discloses after a designated time period (i.e. reads on delay interval) has passed during sleep mode, a wake-up is triggered to perform a time based task which are executed every wakeup period such as 100 milliseconds and discloses the 100 millisecond (i.e. reads on predetermined time interval) tasks include sensor signal measurements and evaluation of such signals for possible action and if any fault, warning or alarm condition is detected, an event message is provided for transmission (i.e. reads on generating and transmitting the alert message to the notification service) to the gateway).
Borth discloses a system that monitors animal traps wherein animal traps sends an alert message when the presence or activity of the animal is detected and also discloses that having a sleep mode to reduce power consumption and upon wake up transmits an alert but fails to explicitly disclose that the alert is transmitted in a batch of alert messages and also fails to explicitly disclose that said unique identifier is sent in the alert message and therefore fails to disclose “wherein the alert message comprises an identifier associated with the device” and “wherein, when the battery saving operating mode is enabled, the controller is configured to group two or more sensor output signals during the delay interval into a single batch of alert messages.” 
In a related field of endeavor, Vorhies discloses:
wherein the alert message comprises an identifier associated with the device (Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission (i.e. reads on alert message) from the field traps (i.e. reads on device) and to display the location, identification (i.e. reads on identifier associated with the device) and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth to incorporate the teachings of Vorhies for the purpose of providing the system with a means to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and to allow the system to determine which trap sent the message to be able to identify the status and location of each trap for display (Vorhies, [0023]-[0024] & [0089]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of sending alert notification indicating the activity status of traps as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of sending alert notification indicating the activity status of, wherein the alert notification includes various other information such as the location and identification of said traps and is displayed to the user as taught by Vorhies) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of sending alert notification indicating the activity status of traps (i.e. as taught by Borth & Vorhies) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Borth in view of Vorhies fails to disclose “and wherein, when the battery saving operating mode is enabled, the controller is configured to group two or more sensor output signals during the delay interval into a single batch of alert messages.” 
In a related field of endeavor, Mensinger discloses:
and wherein, when the battery saving operating mode is enabled, the controller is configured to group two or more sensor output signals during the delay interval into a single batch of alert messages (Mensinger, Fig. 1 & [0053] discloses a sensor unit obtains samples and the wireless transmitter can be turned off or put into a low power state (i.e. reads on battery saving operating mode is enabled) to conserve battery life while one or more measurement are taken over a period of time (i.e. reads on delay by a delay interval that comprises a predetermined time interval by which to delay transmission) and then wake the transmitter back up to wirelessly transmit the one or more measurements (i.e. reads on two or more sensor output signals) to the dedicated display in a batch transfer (i.e. reads on group two or more sensor output signals into single batch of alert messages); Mensinger, [0051] discloses the sensor unit includes a wireless transmitter).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth in view of Vorhies to incorporate the teachings of Mensinger for the purpose of providing the system with a means to send the accumulated alert messages during the low power sleep mode upon waking up from the low power sleep mode when there are multiple alert messages present upon waking up (Mensinger, [0053]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of enabling a lower power sleep mode of a sensor unit where the transceiver are turned off and after a designated time period waking up to perform a time based task of sending alert notification as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of enabling a lower power sleep mode of a sensor unit where the transceiver are turned off and after a designated time period waking up to perform a time based task of sending alert notification, wherein the alert notification are grouped together and sent as a batch transfer when multiple notifications are present upon waking up from the low power sleep mode as taught by Mensinger) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of enabling a lower power sleep mode of a sensor unit where the transceiver are turned off and after a designated time period waking up to perform a time based task of sending alert notification (i.e. as taught by Borth & Mensinger) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 3, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 2, (see claim 2).
wherein upon receipt of the alert message, the notification service is configured to determine a notification recipient and an electronic delivery service associated with the identifier, and send a notification message to the notification recipient using the identified electronic delivery service, wherein the notification message includes information indicative of the one or more sensor output signals (Borth, [0054] discloses as new events take place at sensors, the corresponding data is sent to server that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity and battery levels are dispatched to recipients; Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission from the field traps and to display the location, identification and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
Regarding claim 4, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 2, (see claim 2).
wherein the one or more sensors comprise at least one of: (Borth, [0023] discloses rodent and/or pest control devices may include a pressure sensitive pad to detect presence and it should be appreciated that while pest presence is typically the detection goal, any activity/actuation of sensor may be of interest for a given pest control scheme).
Regarding claim 5, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 2, (see claim 2).
wherein the one or more sensors are configured to detect at least one of: (Borth, [0023] discloses rodent and/or pest control devices may include a pressure sensitive pad to detect presence and it should be appreciated that while pest presence is typically the detection goal, any activity/actuation of sensor may be of interest for a given pest control scheme).
Regarding claim 6, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 3, (see claim 3).
wherein the notification message comprises an identifier associated with the animal trap, a location indicator associated with coordinates of a location of the animal trap, an information indicating a state of the animal trap (Borth, [0054] discloses as new events take place at sensors, the corresponding data is sent to server that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity and battery levels are dispatched to recipients; Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission from the field traps and to display the location, identification and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
Regarding claim 7, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 3, (see claim 3).
wherein the electronic delivery service comprises at least one of: an email service,  (Borth, Fig. 1 & [0056] discloses for those sensors which by either its nature or customer interest require that event notification be nearly instantaneous, customers may choose to have notifications sent via e-mail, text message, fax or phone message via clients 122c and/or 122d).
Regarding claim 8, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 2, (see claim 2).
wherein the wireless transceiver comprises a cellular transceiver (Borth, [0025] discloses the modem utilizes global system for mobile communications GSM protocol; Borth, Fig. 2 & [0018] discloses a pest control device 40 includes circuitry that includes RF transceiver and communication antenna).
Regarding claim 11, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 2, (see claim 2).
wherein the controller is configured to operate the wireless transceiver in a heartbeat duty cycle mode, wherein the wireless transceiver is turned off except at one of (Borth, [0032]-[0034] discloses each node 42 participating in network 36 has a low-power consumption sleep mode and the sleep mode is performed based on an internal sleep timer that allows the node 42 to significantly reduce its power consumption during idle periods and accordingly enables longer service life and for such a sleep mode, the transceiver and/or other peripherals are typically turned off to conserve power and discloses after a designated time period has passed during sleep mode, a wake-up is triggered to perform a time based task which are executed every wakeup period such as 100 milliseconds and discloses the 100 millisecond tasks include sensor signal measurements and evaluation of such signals for possible action and if any fault, warning or alarm condition is detected, an event message is provided for transmission to the gateway).  
Regarding claim 15, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 2, (see claim 2).
wherein the notification service comprises a remote computing and storage resource configured to communicate with an application stored on a user equipment associated with a user of the animal trap (Borth, [0054] discloses server regularly receives event and sensor data and stores the values in the database and as new events take place at sensors, the corresponding data is sent to server that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity and battery levels are dispatched to recipients; Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission from the field traps and to display the location, identification and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
Regarding claim 16, Borth discloses:
A method for electronically monitoring an animal trap, the method comprising: (Borth, [0023] discloses a form of pest control device that integrates sensor 46 with snap-type of rodent trap (i.e. reads on animal trap) and member 46a is electrically coupled to circuitry 43 to provide a corresponding signal indicative of the triggering of the trap and rodent detection; Borth, Fig. 1 & [0017] discloses for pest control devices may be arranged to monitor a designated building, room, storage area or region from a pest of concern such as rodents, termites, bedbugs, and various pests).
detecting, by one or more sensors, one or more conditions of the animal trap and, in response to the detected one or more conditions, providing one or more sensor output signals to a controller electrically coupled to the one or more sensors; (Borth, [0023] discloses rodent and/or pest control devices (i.e. reads on animal trap) may include a pressure sensitive pad (i.e. reads on one or more sensor) to detect presence (i.e. reads on detect one or more conditions) and it should be appreciated that while pest presence is typically the detection goal, any activity/actuation (i.e. reads on detect one or more conditions) of sensor may be of interest for a given pest control scheme; Borth, Fig. 2 & [0021] discloses pest sensor is electrically coupled to controller to provide a corresponding signal indicative of pest presence and/or activity (i.e. reads on output signals) and multiple sensors may be utilized with inputs provided to controller and Fig. 2 shows that the controller is connected to the wireless communication circuit that includes the RF transceiver and also connected to the pest sensor.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that upon detection of the presence and/or activity by the sensor, the sensor generates the signal indicative of the presence and/or activity).
 enabling, by the controller, a battery saving operating mode of the device, during which the controller (i) delays, by a delay interval, generating and transmitting the alert message to the notification service, (Borth, [0032]-[0034] discloses each node 42 participating in network 36 has a low-power consumption sleep mode (i.e. reads on battery saving operating mode) and the sleep mode is performed based on an internal sleep timer that allows the node 42 to significantly reduce its power consumption during idle periods and accordingly enables longer service life and for such a sleep mode, the transceiver and/or other peripherals are typically turned off to conserve power and discloses after a designated time period (i.e. reads on delay interval) has passed during sleep mode, a wake-up is triggered to perform a time based task which are executed every wakeup period such as 100 milliseconds and discloses the 100 millisecond tasks include sensor signal measurements and evaluation of such signals for possible action and if any fault, warning or alarm condition is detected, an event message is provided for transmission (i.e. reads on generating and transmitting the alert message to the notification service) to the gateway; Borth, [0016] discloses several pest control devices 40 and device 40 each include a communication node 42.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the pest control device is put into a low power sleep mode for a predetermined time and the transmission of the alert message is delayed upon the wakeup period of 100 milliseconds).
wherein the alert message comprises or more sensor output signals, (Borth, [0054] discloses as new events take place at sensors, the corresponding data (i.e. reads on alert message) is sent to server (i.e. reads on notification service) that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity (i.e. reads on alert information indicative of the one or more sensor output signals) and battery levels are dispatched to recipients; Borth, Fig. 1 & [0056] discloses for those sensors which by either its nature or customer interest require that event notification be nearly instantaneous, customers may choose to have notifications sent via e-mail, text message, fax or phone message via clients 122c and/or 122d; Borth, [0021] discloses pest sensor is electrically coupled to controller to provide a corresponding signal indicative of pest presence and/or activity (i.e. reads on output signals) and multiple sensors may be utilized with inputs provided to controller; Borth, [0034] discloses pest sensor input may be processed as needed to reduce the likelihood of an undesired outcome due to noise, activity of a nontargeted pest in the vicinity of the sensor or slow gradual changes with temperature; Borth, Fig. 2 & [0018] discloses a pest control device 40 includes circuitry that includes RF transceiver and communication antenna.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the controller would send the instantaneous notification via the RF transceiver upon reception of the pest presence and/or activity). 
(Borth, [0032]-[0034] discloses each node 42 participating in network 36 has a low-power consumption sleep mode (i.e. reads on battery saving operating mode) and the sleep mode is performed based on an internal sleep timer that allows the node 42 to significantly reduce its power consumption during idle periods and accordingly enables longer service life and for such a sleep mode, the transceiver and/or other peripherals are typically turned off to conserve power and discloses after a designated time period (i.e. reads on delay interval) has passed during sleep mode, a wake-up is triggered to perform a time based task which are executed every wakeup period such as 100 milliseconds and discloses the 100 millisecond (i.e. reads on predetermined time interval) tasks include sensor signal measurements and evaluation of such signals for possible action and if any fault, warning or alarm condition is detected, an event message is provided for transmission (i.e. reads on generating and transmitting the alert message to the notification service) to the gateway).
Borth discloses a system that monitors animal traps wherein animal traps sends an alert message when the presence or activity of the animal is detected and also discloses that having a sleep mode to reduce power consumption and upon wake up transmits an alert but fails to explicitly disclose that the alert is transmitted in a batch of alert messages and also fails to explicitly disclose that said unique identifier is sent in the alert message and therefore fails to disclose “wherein the alert message comprises an identifier associated with the device and alert information indicative of the one or more sensor output signals,” and “and (ii) groups two or more sensor output signals during the delay interval into a single batch of alert messages;”.
In a related field of endeavor, Vorhies discloses:
wherein the alert message comprises an identifier associated with the device and alert information indicative of the one or more sensor output signals, (Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission (i.e. reads on alert message) from the field traps (i.e. reads on device) and to display the location, identification (i.e. reads on identifier associated with the device) and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth to incorporate the teachings of Vorhies for the purpose of providing the system with a means to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and to allow the system to determine which trap sent the message to be able to identify the status and location of each trap for display (Vorhies, [0023]-[0024] & [0089]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of sending alert notification indicating the activity status of traps as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of sending alert notification indicating the activity status of, wherein the alert notification includes various other information such as the location and identification of said traps and is displayed to the user as taught by Vorhies) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of sending alert notification indicating the activity status of traps (i.e. as taught by Borth & Vorhies) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Borth in view of Vorhies fails to disclose “and (ii) groups two or more sensor output signals during the delay interval into a single batch of alert messages;”.
In a related field of endeavor, Mensinger discloses:
and (ii) groups two or more sensor output signals during the delay interval into a single batch of alert messages; (Mensinger, Fig. 1 & [0053] discloses a sensor unit obtains samples and the wireless transmitter can be turned off or put into a low power state (i.e. reads on battery saving operating mode is enabled) to conserve battery life while one or more measurement are taken over a period of time (i.e. reads on delay by a delay interval that comprises a predetermined time interval by which to delay transmission) and then wake the transmitter back up to wirelessly transmit the one or more measurements (i.e. reads on two or more sensor output signals) to the dedicated display in a batch transfer (i.e. reads on group two or more sensor output signals into single batch of alert messages); Mensinger, [0051] discloses the sensor unit includes a wireless transmitter).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth in view of Vorhies to incorporate the teachings of Mensinger for the purpose of providing the system with a means to send the accumulated alert messages during the low power sleep mode upon waking up from the low power sleep mode when there are multiple alert messages present upon waking up (Mensinger, [0053]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of enabling a lower power sleep mode of a sensor unit where the transceiver are turned off and after a designated time period waking up to perform a time based task of sending alert notification as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of enabling a lower power sleep mode of a sensor unit where the transceiver are turned off and after a designated time period waking up to perform a time based task of sending alert notification, wherein the alert notification are grouped together and sent as a batch transfer when multiple notifications are present upon waking up from the low power sleep mode as taught by Mensinger) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of enabling a lower power sleep mode of a sensor unit where the transceiver are turned off and after a designated time period waking up to perform a time based task of sending alert notification (i.e. as taught by Borth & Mensinger) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 17, Borth in view of Vorhies and further in view of Mensinger discloses:
The method of claim 16, further comprising: (see claim 16).
determining, by the notification service in response to receiving the alert message, a notification recipient and an electronic delivery service associated with the identifier; and sending a notification message to the notification recipient using the identified electronic delivery service, wherein the notification message comprises information indicative of the one or more sensor output signals comprising an identifier associated with the animal trap, a location indicator associated with coordinates of a location of the animal trap, an information indicating a state of the animal trap, (Borth, [0054] discloses as new events take place at sensors, the corresponding data is sent to server that performs notification services to those recipients that have subscribed to the information and on a periodic basis such as once a week, reports on trap activity and battery levels are dispatched to recipients; Vorhies, [0089] discloses a packet engine program and an APRS program with map data are employed to decode the RF transmission from the field traps and to display the location, identification and status of each trap; Vorhies, [0023]-[0024] discloses the remote monitoring aspects of the invention provides a method for trappers to monitor from a single home base, many traps simultaneously and thus the need for checking each trap each morning is not required and discloses the monitoring system provides a unique location address for each trap in the field and each trap is pre-configured with identification number or data such as name, type, client, etc. and its cycle of time for status reporting and after placement in the field and set, the trap reports its status and location back to the home base on the predetermined time cycle and the program at home base displays a map from the map program with each trap located thereon with its unique icon and status can be indicated).
wherein the electronic delivery service comprises at least one of: an email service, (Borth, Fig. 1 & [0056] discloses for those sensors which by either its nature or customer interest require that event notification be nearly instantaneous, customers may choose to have notifications sent via e-mail, text message, fax or phone message via clients 122c and/or 122d).
Regarding claim 18, Borth in view of Vorhies and further in view of Mensinger discloses:
The method of claim 16, (see claim 16).
wherein the one or more conditions of the animal trap comprise at least one of: (Borth, [0023] discloses rodent and/or pest control devices may include a pressure sensitive pad to detect presence and it should be appreciated that while pest presence is typically the detection goal, any activity/actuation of sensor may be of interest for a given pest control scheme).
Regarding claim 19, Borth in view of Vorhies and further in view of Mensinger discloses:
The method of claim 16, further comprising: (see claim 16).
operating, by the controller, the wireless transceiver in a heartbeat duty cycle mode, wherein the wireless transceiver is turned off except at one of (Borth, [0032]-[0034] discloses each node 42 participating in network 36 has a low-power consumption sleep mode and the sleep mode is performed based on an internal sleep timer that allows the node 42 to significantly reduce its power consumption during idle periods and accordingly enables longer service life and for such a sleep mode, the transceiver and/or other peripherals are typically turned off to conserve power and discloses after a designated time period has passed during sleep mode, a wake-up is triggered to perform a time based task which are executed every wakeup period such as 100 milliseconds and discloses the 100 millisecond tasks include sensor signal measurements and evaluation of such signals for possible action and if any fault, warning or alarm condition is detected, an event message is provided for transmission to the gateway).
 

Claim(s) 9-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth et al. (US Patent Publication 2010/0134301 herein after referenced as Borth) in view of Vorhies et al. (US Patent Publication 2005/0097808 herein after referenced as Vorhies) in view of Mensinger et al. (US Patent Publication 2016/0232322 herein after referenced as Mensinger) and further in view of Barton et al. (US Patent Publication 2009/0063193 herein after referenced as Barton.  

Regarding claim 9, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 2, (see claim 2).  
Borth in view of Vorhies and further in view of Mensinger discloses the use of various transceivers in sending a message but fails to explicitly disclose “wherein the wireless transceiver comprises one of a 3GPP Long Term Evolution enhanced Machine Type Communication (LTE-eMTC CAT-M1) transceiver, a Narrow-Band Internet of Things (NB-IoT) transceiver, an Extended coverage GSM IoT (EC-GSM-IoT) transceiver, or a Long Range (LoRa) transceiver.”  
In a related field of endeavor, Barton discloses:
wherein the wireless transceiver comprises one of a  a Long Range (LoRa) transceiver (Barton, [0321] discloses may be configured to operate with different modalities including short range modalities such as Bluetooth, Zigbee, FM and long range modalities such as RF telemetry utilizing MICS, ISM or other appropriate radio bands; Barton, [0061] discloses the communication mechanisms include RF wireless transceivers such as WiFiMax, IEEE 802.11, etc., Cellular network transceivers such as GSM, EDGE, etc.; Barton, [0159] discloses in cases where a preferred connection is not available or becomes unusable, alternative connections may be sought in accordance with a predetermined priority scheme such as a cellular connection becomes unavailable, a PPC may attempt to connect using a data channel such as WiFi and if a patient has no cell coverage, a predetermined priority scheme may include switching to a WiFi network as backup; Barton, [0091] discloses alerts and related data may also be transferred in connection with the detected event).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth in view of Vorhies and further in view of Mensinger to incorporate the teachings of Barton for the purpose of providing the system with a means to utilize various different types of communication networks thereby providing various alternative connections in the event that a preferred connection becomes unavailable (Barton, [0159] & [0321] & [0061]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting via a transceiver as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting via a transceiver, wherein the transceiver may be a long range transceiver and wherein the transmission may utilize a WiFi transmission as backup when a cellular long range transmission is unavailable as taught by Barton) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting via a transceiver (i.e. as taught by Borth & Barton) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 10, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 8 (see claim 8).
Borth in view of Vorhies and further in view of Mensinger discloses the use of various transceivers in sending a message but fails to explicitly disclose “wherein the wireless transceiver further comprises a wireless local area network (WLAN) transceiver, and wherein the controller is configured to transmit the alert message via the WLAN transceiver when a cellular network is not available.”  
In a related field of endeavor, Barton discloses:
wherein the wireless transceiver further comprises a wireless local area network (WLAN) transceiver, and wherein the controller is configured to transmit the alert message via the WLAN transceiver when a cellular network is not available (Barton, [0061] discloses the communication mechanisms include RF wireless transceivers such as WiFiMax, IEEE 802.11, etc., Cellular network transceivers such as GSM, EDGE, etc.; Barton, [0159] discloses in cases where a preferred connection is not available or becomes unusable, alternative connections may be sought in accordance with a predetermined priority scheme such as a cellular connection becomes unavailable, a PPC may attempt to connect using a data channel such as WiFi and if a patient has no cell coverage, a predetermined priority scheme may include switching to a WiFi network as backup; Barton, [0321] discloses may be configured to operate with different modalities including short range modalities such as Bluetooth, Zigbee, FM and long range modalities such as RF telemetry utilizing MICS, ISM or other appropriate radio bands; Barton, [0091] discloses alerts and related data may also be transferred in connection with the detected event).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth in view of Vorhies and further in view of Mensinger to incorporate the teachings of Barton for the purpose of providing the system with a means to utilize various different types of communication networks thereby providing various alternative connections in the event that a preferred connection becomes unavailable (Barton, [0159] & [0321] & [0061]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting via a transceiver as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting via a transceiver, wherein the transceiver may be a long range transceiver and wherein the transmission may utilize a WiFi transmission as backup when a cellular long range transmission is unavailable as taught by Barton) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting via a transceiver (i.e. as taught by Borth & Barton) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 21, Borth in view of Vorhies and further in view of Mensinger discloses:
The method of claim 16, (see claim 16).
Borth in view of Vorhies and further in view of Mensinger discloses the use of various transceivers in sending a message but fails to explicitly disclose “wherein the wireless transceiver comprises a first transceiver, the first transceiver comprising one of a 3GPP Long Term Evolution enhanced Machine Type Communication (LTE-eMTC CAT-M1) transceiver, a Narrow-Band Internet of Things (NB-IoT) transceiver, an Extended coverage GSM IoT (EC-GSM-IoT) transceiver, or a Long Range (LoRa) transceiver, and wherein the wireless transceiver comprises a second transceiver, the second transceiver comprising a wireless local area network (WLAN) transceiver, the method further comprising: transmitting, by the controller, the alert message via the WLAN transceiver when a cellular network is not available.”
In a related field of endeavor, Barton discloses:
wherein the wireless transceiver comprises a first transceiver, the first transceiver comprising one of  a Long Range (LoRa) transceiver, and wherein the wireless transceiver comprises a second transceiver, the second transceiver comprising a wireless local area network (WLAN) transceiver, the method further comprising: transmitting, by the controller, the alert message via the WLAN transceiver when a cellular network is not available (Barton, [0321] discloses may be configured to operate with different modalities including short range modalities such as Bluetooth, Zigbee, FM and long range modalities such as RF telemetry utilizing MICS, ISM or other appropriate radio bands; Barton, [0061] discloses the communication mechanisms include RF wireless transceivers such as WiFiMax, IEEE 802.11, etc., Cellular network transceivers such as GSM, EDGE, etc.; Barton, [0159] discloses in cases where a preferred connection is not available or becomes unusable, alternative connections may be sought in accordance with a predetermined priority scheme such as a cellular connection becomes unavailable, a PPC may attempt to connect using a data channel such as WiFi and if a patient has no cell coverage, a predetermined priority scheme may include switching to a WiFi network as backup; Barton, [0091] discloses alerts and related data may also be transferred in connection with the detected event).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth in view of Vorhies and further in view of Mensinger to incorporate the teachings of Barton for the purpose of providing the system with a means to utilize various different types of communication networks thereby providing various alternative connections in the event that a preferred connection becomes unavailable (Barton, [0159] & [0321] & [0061]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting via a transceiver as taught by Borth) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting via a transceiver, wherein the transceiver may be a long range transceiver and wherein the transmission may utilize a WiFi transmission as backup when a cellular long range transmission is unavailable as taught by Barton) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting via a transceiver (i.e. as taught by Borth & Barton) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borth et al. (US Patent Publication 2010/0134301 herein after referenced as Borth) in view of Vorhies et al. (US Patent Publication 2005/0097808 herein after referenced as Vorhies) in view of Mensinger et al. (US Patent Publication 2016/0232322 herein after referenced as Mensinger) and further in view of HOWARD et al. (US Patent Publication 2018/0235205 herein after referenced as Howard).

Regarding claim 12, Borth in view of Vorhies and further in view of Mensinger discloses:
The device of claim 2, (see claim 2).
Borth in view of Vorhies and further in view of Mensinger discloses an animal trap that includes a sensor for sensing activity within the animal trap but fails to explicitly disclose “wherein a user of the animal trap can activate a pause parameter of the device via an application stored on a user equipment of the user, and wherein, when the pause parameter is activated, the controller is configured to ignore the one or more sensor output signals.”
	In a related field of endeavor, Howard discloses:
wherein a user of the animal trap can activate a pause parameter of the device via an application stored on a user equipment of the user, and wherein, when the pause parameter is activated, the controller is configured to ignore the one or more sensor output signals (Howard, [0191] discloses routines may include one or more subroutines to accommodate human activity and eliminate false pest detection events which may occur due to a service provider or installer needing to handle the pest control device or trap and the installer or other operator may activate a subroutine in which all sensed activity is ignored for a programmable time interval to permit the installer to position the pest control device and/or trap in a desired location and orientation).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Borth in view of Vorhies and further in view of Mensinger to incorporate the teachings of Howard for the purpose of providing the system with a means to accommodate human activity and eliminate false pest detection events which may occur due to a service provider or installer needing to handle the pest control device or trap to position the pest control device and/or trap in a desired location and orientation (Howard, [0191]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known performing a process of installing a pest control device, wherein the installation provides the user with a means to activate a subroutine in which all sensed activity is ignored to permit the installer to position the pest control device in a desired location and orientation as taught by Howard) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of installing a pest control device (i.e. as taught by Borth & Howard) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645